Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on February 09, 2022 is acknowledged.
                                              Status of the Application
2. Claims 2-12 are pending under examination. Claim 2 is amended. New claim 13 is added. The Applicant’s arguments and the amendment were fully considered and the Applicant’s arguments were found persuasive in-part for the reasons as follows.
While addressing the claim limitations, the amendment introduces new limitations into claim 2 and changed the scope of the claim 2 and adds a new claim 13. The action is made Final necessitated by the Amendment.
Response to Arguments:
3. With reference to the rejection of claims 2-12 under 35 USC 102(b) as being anticipated by Ehrich et al., the Applicant’s arguments and the amendment have been fully considered. With reference to the Applicant’s arguments drawn to no teaching of a primer pair designed to anneal to a plurality of repeat genomic region on all twenty-two autosome human chromosomes, the Applicant’s arguments were found unpersuasive because the entire document of Ehrich et al. teach detecting CpG island (repeat sequences) methylation status in human genomic DNA and the Examiner cited portions (para 0124, 0163) teach a primer pair designed to anneal to CpG sequences in the genomic DNA, which inherently includes DNA of all twenty-two autosomes. The 
4. The rejection of claims 2-12 under 35 USC 103(a) as being unpatentable over Ehrich et al. in view of Kehler et al., in view of the amendment.
5. The rejection of claims under obviousness type of double patenting over the claims in the co-pending application has been withdrawn in view of the terminal disclaimer.
Claim Rejections - 35 USC § 103
6.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
       A.  Claims 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petronis (US 2006/0172294) in view of Lo et al. (US 2009/0029377). 

a) contacting a sample comprising genomic nucleic acid from a human patient with a single primer pair, wherein said single primer pair is designed to anneal to a plurality of repeat genomic regions present on a reference set of all twenty-two autosome human non-aneuploid chromosomes that would generate, during amplification, an expected distribution for said twenty-two autosome human non-aneuploid chromosomes, wherein said genomic nucleic acid comprises at least a portion of all twenty-two autosome patient chromosomes (para 0010-0018, para 0075-0077, 0121-0142: indicating amplification of endogenous multi-copy DNA element using a single pair of primers that anneal to the multi-copy DNA element (repetitive element such as LINE, SINE, Alu repeats);
b) amplifying, using polymerase chain reaction, the at least a portion of said genomic nucleic acid using the single primer pair, whereby a plurality of amplicons are produced, wherein said plurality of amplicons are distinct from one another, and wherein said plurality of amplicons comprise at least two amplicons from each of said twenty-two autosome patient chromosomes (para 0010-0018, 0075-0077);
e) sequencing at least 5 nucleotides of each of the amplicons in the plurality of amplicons (para 0020, 0078, 0143);
d) and e) identifying the presence or absence of aneuploidy based upon comparing sequence of the PCR product with genomic database (para 0020-0023, 0079-0102, para 0150-0158).

    With reference to the claims 9-10, Petronis teach that wherein the average length of the plurality of amplicons is less than 250 bp or less than 150 bp (para 0137, 0050, 0167, table 2).
           However, Petronis did not specifically teach aligning sequenced amplicons from each of said twenty-two autosome patient chromosomes to said reference set of all twenty-two autosomes to produce a query distribution and identifying presence or absence of aneuploidy from said query distribution for at least one of said twenty-two autosome patient chromosomes.
     Lo et al. teach a method of claims 1-11, and 13, for detecting fetal chromosomal aneuploidy in a plasma sample comprising determining amount of a chromosome by sequencing data of the sample aligning sequence distribution for each of the human chromosomes comparing the sequence data to reference set of chromosomes to identify the aneuploidy of one or more chromosomes of the sample (para 0014-0027, 0092-0121, Fig. 1-5).
         It would have been prima facie obvious to one of the ordinary person skilled
at the time the invention was made to modify the method of detecting aneuploidy as taught by Petronis with the sequence alignment of each chromosome of the sample and comparing the sequence distribution with a reference chromosome sequence distribution as taught by Lo et al. to improve the method of detecting chromosomal aneuploidy of human chromosomes. The ordinary person skilled in the art would have 
B. Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petronis (US 2006/0172294) in view of Lo et al. (US 2009/0029377) as applied to claims 2-11, 13 above, and further in view of Landers et al. (US 2004/0081996).
Petronis in view of Lo et al. teach a method for detecting the presence or absence of aneuploidy in a sample as discussed above in section 6A. However, Petronis and Lo et al. did not specifically teach unique sequence tags on primers.
        Landers et al. teach a method for detecting single nucleotide polymorphism in an allele in genomic DNA comprising amplification of genomic DNA using a primer comprising oligonucleotide primer comprising 5’ unique tag of N nucleotides and a target binding sequence (para 0019-0021, 0048) to genotype the genomic DNA in a sample which provides genome-wide simultaneous detection of each allele of a SNP and detecting variation in the genome of a sample (para 0012-0021, 0048-0054).
        It would have been prima facie obvious to one of the ordinary person skilled
at the time the invention was made to modify the method of detecting aneuploidy as taught by Petronis in view of Lo et al. with the unique sequence tagged primer as taught by Lander et al. to improve the method of detecting chromosomal aneuploidy of human 
                                                          Conclusion
           No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637